QUESTION: Is the operation of a motor vehicle on the public highways or streets equipped with mirror-type auto glass windshields and windows prohibited by law?
SUMMARY: The operation of a motor vehicle on the public highways or streets equipped with mirror-type auto glass windshields and windows is prohibited by s. 316.210(2), F.S. 1975, added by Ch. 75-249, Laws of Florida, effective October 1, 1975. All persons are prohibited from knowingly selling any material for the purpose of installation on, or as a replacement for, the windows of a motor vehicle when such installation would bring the vehicle into noncompliance with s. 316.210(2), F.S. 1975, by s. 316.2106, F.S. 1975, effective July 1, 1975. Your question is answered in the affirmative, on and after October 1, 1975. The 1975 Florida Legislature enacted Ch. 75-249, Laws of Florida (Committee Substitute for House Bills 188 and 190), which directly addresses the question you have presented. Chapter 75-249 (s. 316.210(2)(a), F.S.), supra, prohibits the operation of any motor vehicle on any public highway or street on which the front windshield is composed of, covered by, or treated with any material which has the effect of making the windshield reflective or in any way nontransparent. Chapter 75-249 (s. 316.210(2)(b), F.S.) prohibits the operation of any motor vehicle upon any public highway or street on which the rear window is composed of, covered by, or treated with any material which has a highly reflective or mirrored appearance and which has a total solar reflectance when applied to automobile glass greater than 35 percent in the visible light range or on which the rear window is so composed, covered, or treated as to make it nontransparent unless the vehicle is equipped with side mirrors on both sides that meet the requirements of s. 316.273, F.S. Section 316.210(2)(c), F.S., created by Ch. 75-249, supra, prohibits the operation of any motor vehicle upon any public highways or streets on which the sidewings and side windows on either side, forward of or adjacent to the operator's seat, are composed of, covered by, or treated with any material which has the effect of making these glass areas nontransparent in any way or which has a total solar reflectance when applied to automobile glass greater than 35 percent in the visible light range. All of the aforecited sections of Florida Statutes become operative on October 1, 1975, and s. 316.2106, F.S. 1975, hereinafter discussed, took effect July 1, 1975. The prohibitions provided for in Ch. 75-249, supra, apply to and operate on all persons who operate motor vehicles on the public highways and streets on and after October 1, 1975. Such regulation is a proper exercise of the police power of the state since it would appear to be causally related to the protection of the public safety and welfare and therefore a valid exercise of the state's police power. State ex rel. Nelson v. Quigg, 196 So. 417 (Fla. 1940); see, generally, 3A Fla. Digest Const. Law s. 81, et seq. Duly enacted statutes must be presumed to be valid and must be given full force and effect unless a court of competent jurisdiction determines otherwise and invalidates the law. Evans v. Hillsborough County, 196 So. 193
(Fla. 1938); Florida Citrus Commission v. Golden Gift, Inc.,91 So.2d 657 (Fla. 1956). No person has a right to operate automobiles on the public highways or streets, except as such person is licensed by and subject to the regulation of the state in the exercise of its police power. Miami Transit Co. v. McLin,133 So. 99 (Fla. 1931); Greene v. Miller, 136 So. 532 (Fla. 1931); see generally, 2B Fla. Digest Automobiles ss. 5, 6, 56. The operation of motor vehicles on the public highways or streets equipped with the statutorily proscribed mirror-type automobile glass windshields and windows will be prohibited on and after October 1, 1975. In addition to the above-referred provisions of Ch. 75-249, supra, the act also creates s. 316.2105, F.S., which prohibits the sale of any motor vehicle with windows that are in violation of the above requirements of s. 316.210(2), F.S. 1975, and prescribes a penalty of a second degree misdemeanor for violations, effective October 1, 1975. It should be noted that presently all persons are prohibited from knowingly selling any material for the purpose of installation on, or as a replacement for, the windows of a motor vehicle when such installation would bring the vehicle into noncompliance with s. 316.210(2), F.S. 1975. Section 316.2106, F.S., created by s. 3 of Ch. 75-249, supra, effective July 1, 1975.